 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN PENN BIVINS,                                 No. 2:18-CV-2671-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MARCO RODRIGUEZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are: (1) plaintiff’s document captioned “Affidavit for

19   Subpoena Duces Tecum” (ECF No. 38); and (2) non-party California Highway Patrol’s

20   objections to plaintiff’s subpoena (ECF No. 39).

21                  To the extent plaintiff seeks an order compelling production of documents

22   pursuant to his subpoena, his motion is defective because he has not indicated that he attempted in

23   good faith to meet and confer to resolve the dispute informally. See Fed. R. Civ. P. 37(a)(1); see

24   also E. Dist. Cal. Local Rule 251(b). Plaintiff’s motion will be denied. To the extent non-party

25   California Highway Patrol seeks an order quashing plaintiff’s subpoena, California Highway

26   Patrol has not properly brought such a request before the court by way of a motion under Federal

27   Rule of Civil Procedure 45(d)(3). Non-party California Highway Patrol’s objections to plaintiff’s

28   subpoena will be overruled without prejudice to raising them in a properly noticed motion to
                                                        1
 1   quash.

 2                 Accordingly, IT IS HEREBY ORDERED that:

 3                 1.      Plaintiff’s motion (ECF No. 38) is denied; and

 4                 2.      Non-party California Highway Patrol’s objections (ECF No. 39) are

 5   overruled without prejudice.

 6

 7

 8   Dated: April 22, 2019
                                                         ____________________________________
 9                                                       DENNIS M. COTA
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
